As abstract propositions, I agree with the principles of law enunciated by Mr. Justice Ellis in the opinion delivered by him. I do not, however, agree to their applicability as the controlling principles upon which this case should be decided. To hold that the testator in this instance employed the expression "his distributive share" in its technical significance in law, injects an anomaly into the will, rendering the quoted expression inharmonious with the spirit of the will and the intention of the testator as disclosed by other plain provisions found therein. I refer particularly to that statement in the will that advances had been made by the testator to his son J. W. Redding "on account of and againstwhatever may be coming to him from my estate by way of inheritance or under will." (Italics supplied.) These advances the testator "wanted and directed" deducted from that son's "distributive share" under the will.
The interest J. W. Redding would receive in the lands in controversy is something that would "be coming to him * * * under (the) will." It seems to me that the construction placed by Mr. Justice Ellis on the expression "distributive share," — while entirely correct in its technical aspect when isolated from the other provisions of this *Page 336 
will, — ignores the other provision of the will hereinabove quoted, which convincingly evidences the testator's intention that each one of his children should share equally and alike, and that previous advancement to J. W. Redding should be taken into account in equalizing the respective shares.
In the construction of a will the cardinal rule to which all others must yield is that "the intention of the testator, as therein expressed, shall prevail over all other considerations if consistent with the principles of law. To this great rule in the exposition of wills, all others must bend." Cole v. Cole, ___ Fla. ___; 103 South. Rep. p. 78. And again in Sorrells v. McNelly, ___ Fla. ___; 105 South. Rep. 106, this Court further said: "To ascertain and give effect to the intention of the testator is the cardinal rule of testamentary construction. We have found no exception to this rule, except where the testator attempts to dispose of his property contrary to some rule of law or public policy. * * * The intention of the testator is to be gathered from a consideration of all the provisions of the will taken together, rather than from detached portions or any particular form of words."
An expression in a will which is susceptible of two constructions should receive that construction which will harmonize with other provisions of the will, provided such construction does not result in a disposition of the testator's property contrary to some rule of law or public policy. By construing the expression, "distributive share" in its non-technical sense, it harmonizes with the evident intention of the testator found elsewhere in the will, in language unmistakably plain and untechnical, that his children should share equally and alike, taking into account the previous advancement to his son J. W. Redding. I am convinced that the testator employed the words "distributive share," not in their technical sense, but merely as a designation *Page 337 
of that share of his estate which would fall to J. W. Redding in the distribution thereof; and that the testator intended the provisions of paragraph VI of his will, which directed a deduction of the advances, as an ademption pro tanto of the devise in paragraph V, in order to equalize the shares of his respective children.
I therefore dissent, and am of the opinion that the order appealed from should be reversed.
BROWN, C. J., AND TERRELL, J., concur.